Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Taiwoods Lin on 9-14-21.
The application has been amended as follows: 
The first line of the specification has been updated as requested in the response filed 8-30-21 to read: 
The present application is related to, claims the priority benefit of, and is a continuation-

Claims 2, 6, 8, 10, 11, 15-20 have been canceled. 
1. A method for isolating adipose derived stromal cells from a human patient comprising: 
a) performing adipose tissue resection or suction on said patient; 
b) dissecting tissue obtained from said tissue resection or suction and dissociating said tissue into a cell suspension; 
c) removing adipocytes from said cell suspension; 
d) culturing the adipocyte-depleted cell suspension in media containing vascular endothelial growth factor (VEGF), basic fibroblast growth factor (bFGF), epidermal growth factor (EGF), and insulin-like growth factor (IGF); and 
e) isolating adipose derived stromal cells secreting VEGF, hepatocyte growth factor (HGF), and granulocyte-colony stimulating factor (G-CSF). 
3. The method of claim 1, further comprising culturing the cells of step e) in DMEM. 

5. The method of claim 1, further comprising culturing the cells of step e) in media containing a receptor ligand cocktail, said ligands being selected from the group consisting of at least one of VEGF, LIF, bFGF, IGF1, IGF2, HGF, cardiotrophin, myotrophin, nitric oxide synthase 1, nitric oxide synthase 2, nitric oxide synthase 3, tumor necrosis factor alpha, tumor necrosis factor beta, fibroblast growth factor, pleotrophin, endothelin, and angiopoietin. 
7. The method of claim 1, wherein the adipose derived stromal cells do not secrete detectable levels of basic fibroblast growth factor (bFGF).
9. The method of claim 1, further comprising the step, subsequent to step d) and prior to step e), of culturing the cell suspension in a growth-factor free basal medium. 
21. The method of claim 1, further comprising exposing the cell suspension in step b) to red cell lysis buffer. 
22. The method of claim 9, wherein the growth-factor free basal medium is EBM2. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-5, 7, 9, 12-14, 21, and 22 are allowed. 

The rejections of claims 2, 5, 7, 9, 10, 14-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement and written description, have been withdrawn in view of the 
The rejection of claims 5, 15-17, 19, 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment. 
The rejection of claims 1-5, 7, 10, 12-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkison (WO 01/62901 A2 and US 7078230) in view of Holaday (6413513), Kaufman (7176023), Kaufman (20030166273), and Bosch (2005/0173315) has been withdrawn in view of applicants’ argument filed 2-22-21 on pg 33. “Different cell types have different nutritional requirements, and as such, while one cell line may thrive in a medium designed specifically for it, another may fail. Thus, with regards to a medium specifically engineered to sustain endothelial cells, such as EBM or EGM-2-MV, a person of ordinary skill in the art would not think it obvious to try to culture non- endothelial cells in a medium specifically designed for endothelial cells or variations of such. Therefore there is no suggestion that that multi/pluripotent cells, or pre-adipocytes, could be successfully cultured in such a specifically engineered endothelial medium, much less in variations of the medium consisting of VEGF, bFGF, EGF and IGF as in claims 1, 15 and 18”. Pg 6 of the response filed 7-21-11 in 12569887 argued: “ This declaration states that until this application was filed, it was not known in the art to grow adipose-derived stromal cells in either EGM-2-MV or EBM-2. At the time, the standard medium was DMEM with 10% fetal bovine serum (see {J 6). Media for the growth of cells tend to be very specific to particular types of cells. If a particular medium successfully grows a particular type of cells, such as endothelial cells, there is no reason to think that it will grow a completely different class of cells, such as stromal cells. At the time of this disclosure, references in the prior art had shown or even suggested that EGM-2-MV or EBM-2 would be good candidates for the growth of adipose-derived stromal cells. Halvorsen and Wilkinson used DMEM with 10% FBS because that was the standard medium for adipose-derived stromal cells. They did not suggest, and nobody was suggesting at the time, that EGM-2-MV or EBM-2, which are traditionally media used for endothelial cells, would also successfully grow adipose-derived stromal cells. (See Decl. § 7.)” These arguments together are adequate to overcome the obviousness rejection.  

The rejection of claims 1-5, 7, 10, 12-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halvorsen (US Patent 6,391,297) or Halvorsen (US Patent 6,153432) in view of Holaday (US Patent 6,413,513), Kaufman (7176023), Kaufman (20030166273), and Bosch (2005/0173315) has been withdrawn for reasons set forth above.
The rejection of claims 1-5, 7, 10, 12-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gimble (US Patent 6555374) in view of Holaday (US Patent 6,413,513) as supported by Halvorsen (US Patent 6153432), Kaufman (7176023), Kaufman (20030166273), and Bosch (2005/0173315) has been withdrawn for reasons set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632